Case 8:21-bk-02687-MGW Doc3 Filed 05/24/21 Pagelof1

~ |

Certificate Number: 15557-FLM-CC-035690963

15557-FLM-CC-035690963

CERTIFICATE OF COUNSELING

 

 

I CERTIFY that on May 20, 2021, at 4:19 o'clock PM EDT, Carson Goldman
received from Urgent Credit Counseling, Inc., an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the Middle District of Florida, an

individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.

 

 

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by telephone.

Date: May 20, 2021 By: /s/Ursula Childs
Name: Ursula Childs

Title: Counselor

 

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

 

 
